ORDER

PER CURIAM.
Appellant, Stella M. Padgett (“claimant”), appeals the Final Award of the Labor and Industrial Relations Commission (“Commission”) denying her claim for compensation for a work-related injury. We affirm.
We have read the briefs of the parties and have reviewed the legal file and find the Final Award of the Commission is supported by competent and substantial evidence and no error of law appears. As we further find no jurisprudential purpose would be served by an extended opinion, we affirm the Commission’s award pursuant to Rule 84.16(b). A memorandum explaining the reasons for our decision is attached solely for the use of the parties involved.